           Case 1:19-cv-01103-RDB Document 44 Filed 05/30/19 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

                                               *
MAYOR AND CITY COUNCIL
OF BALTIMORE,                                  *

      Plaintiff,                               *

      v.                                       *        Civil Action No.: RDB-19-1103

ALEX M. AZAR II, Secretary of Health           *
and Human Services, et al.,
                                               *
      Defendants.
                                               *
*     *        *     *      *       *      *  *           *       *       *      *       *
                                          ORDER

      For the reasons stated in the Memorandum Opinion issued this date, IT IS this 30th

day of May 2019, HEREBY ORDERED:

               1.    Plaintiff’s Motion for Preliminary Injunction (ECF No. 11) is
                     GRANTED.

               2.    The Health and Human Services Final Rule, entitled Compliance with
                     Statutory Program Integrity Requirements, 84 Fed. Reg. 7,714 (Mar. 4, 2019),
                     to be codified at 42 C.F.R. Part 59, is ENJOINED as to enforcement in the
                     State of Maryland.

               3.    This preliminary injunction shall take effect immediately and shall
                     remain in effect pending further order of the Court.

               4.    Plaintiff is not required to post a bond. This Court finds that security is
                     not required under the circumstances of this case.

               5.    That the Clerk of the Court transmit copies of this Order and
                     accompanying Memorandum Opinion to counsel for both parties.


                                           _______/s/_______________________
                                           Richard D. Bennett
                                           United States District Judge
